Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/07/2022 has been entered

Response to Arguments
Applicant’s arguments, see page 7, filed 4/19/2021, with respect to rejection under 35 U.S.C § 103 of claims 1-2, 4-5, 8, 11, 14-16 and 18-26 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
Applicant’s arguments, filed 1/07/2022, with respect to the amended independent claims 1, 4, 8, and 11 have been fully considered and is persuasive.  These amended independent claims 1, 4, 8, 11 and their respective dependent claims are overcome the cited references in according to NOA dated 9/29/2021, and are set for allowance.
Claims 3, 6-7, 9-10, and 12-20 are cancelled.
 
Allowable Subject Matter
Claims 1-2, 4-5, 8, 11, 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9-17, and 22-25 are allowable over prior art of record (in particular, YOO et al. (US 2019/0327764); Aiba et al. (US 2018/0220450)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below:
Regarding claims 1 and 4, “…, wherein the number of RACH occasions indicate a quantity of RACH occasions in the uplink part in the one random access slot; and transmitting a parameter indicating the internal structure of the one random access slot and an association between a downlink synchronization signal block and the one random access slot” in combination with other limitations recited in claims 1 and 4.
Regarding claims 8 and 10 “…, receiving a parameter indicating an internal structure of one random access slot configured by a base station and an association between a downlink synchronization signal block and the one random access slot; wherein the number of RACH occasions indicate a quantity of RACH occasions in the uplink part in the one random access slot” in combination with other limitations recited in claims 8 and 10.

Note that new closet prior art Jung et al. (US 2018/0279380) discloses A DL signal including a plurality of SS blocks can be received. At least one SS block can be detected from the plurality of SS blocks. A SS block can be selected from the detected at least one SS block. A SS block can be selected from at least one SS block detected from the plurality of SS blocks. A subset of RACH resources and a subset of RACH preambles associated with the selected SS 
However, Jung et al. fails to disclose or render obvious the above italic limitations as claimed.
Thus, YOO et al., Aiba et al., and Jung et al. taken individually or in-combination with previously cited references fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469